Case 19-26435-SMG Doc 37 _ Filed 02/27/20 Page 1 of 12

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
FORT LAUDERDALE DIVISION
IN RE:
VICTOR ROBERT ZEPKA CASE NO.: 19-26435-SMG
CHAPTER 13
Debtors.
/
MOTION FOR RELIEF FROM STAY AND CO-DEBTOR RELIEF
TO ENFORCE CONSENT FINAL JUDGMENT OF FORECLOSURE
RE: 615 NE 20™ STREET, WILTON MANORS, FL _ 33305

Comes Now, M.F. WARTEN (AKA, FREDRICK WARTEN) AS TRUSTEE, OF THE
M.F. WARTEN 2012 CHARITABLE REMAINDER UNITRUST, DATED DECEMBER 19,
2012, the ("Movant"), by and through its undersigned attorneys, as and for its Motion for Relief
from Stay and Co-Debtor Relief to Enforce Consent Final Judgment of Foreclosure, and states as
follows:

L. The Court has jurisdiction over this matter pursuant to 11 U.S.C. Sections 362,
1301, FRBP 4001(a) and the various other applicable provisions of the United States Bankruptcy
Code, Federal Rules of Bankruptcy Procedure and laws of the United States of America.

ae The Debtor filed a voluntary petition pursuant to Chapter 13 of the Bankruptcy
Code on December 9, 2019.

3. On October 19, 2018, Secured Creditor commenced a foreclosure action in the
Circuit Court of the Circuit Court of the 17" Judicial Circuit, in and for Broward County, Florida,
which action resulted in the entry of a Consent Final Judgment of Foreclosure against the Debtor

on September 10, 2019, in the amount of $428,011.93 (the “Judgment”). A true and correct copy

of the Judgment is attached hereto as Exhibit A. Said Judgment confirms Secured Creditor’s
Case 19-26435-SMG Doc 37 _ Filed 02/27/20 Page 2 of 12

interest in the Debtor’s Property located at 615 NE 20 Streeet, Wilton Manors, Fl 33305,
legally described as:

A PORTION OF LOT 4, BLOCK 18, WILTON MANORS UNIT 1 AMENDED,
ACCORDING TO THE PLAT THEREOF, RECORDED IN PLAT BOOK 15, PAGE 1,
OF THE PUBLIC RECORDS OF BROWARD COUNTY FLORIDA, FORMERLY
PLATTED AS FOLLOWS:

LOT 11 AND 12, BLOCK 18, WILTON MANORS UNIT 1, ACCORIDNG TO THE
PLAT THEREOF RECORDED IN PLAT BOOK 9, PAGE 2, OF THE PUBLIC
RECORDS OF BROWARD COUNTY, FLORIDA, LESS THAT PORTION OF SAID
LOT 11 AND 12, DESCRIBED AS FOLLOWS

COMMENCE AT A POINT WHICH IS THE SOUTHWESTERLY CORNER OF SAID
LOT 12, BLOCK 18; THENCE NORTHWESTERLY ALONG THE WESTERLY LINE
OF SAID LOT 12, 100 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE
NORTHWESTERLY 25 FEET TO THE NORTHWESTERLY CORNER OF LOT 12
IN BLOCK 18; THENCE NORTHEASTERLY ALONG THE NORTHERLY LINE OF
LOTS 11 AND 12, 100 FEET TO A POINT WHERE THE NORTHERLY LINE OF
LOT 11 IN BLOCK 18 INTERSECTS WITH CANOOGA AVE. (NE 6'™ TERR) 25
FEET; THENCE SOUTHEASTERLY ALONG THE WESTERLY LINE OF
CANOOGA AVE. (NE 67 TERR.) 25 FEET; THENCE SOUTHWESTERLY 100 FEET
TO THE POINT OF BEGINNING.

AKA 615 NE 20™ STREET, WILTON MANORS FL 33305

4. The value of the Property based on the valuation made by the Broward Property
Appraiser, as set forth on Exhibit B attached hereto is $600,280.000.

5. That the subject property is not listed to be paid thru the Plan, and said plan has not
yet been confirmed.

6. Secured Creditor is entitled to relief from the automatic stay under 11 U.S.C.
Section 362 (d)(1) and/or 362 (d)(2) for this/these reasons:

(a) For cause, including Debtor’s failure to provide adequate protection for Secured

Creditor’s interest in the Property due to Debtor’s failure to pay the amount of the

judgment. Secured Creditor’s interest in the Property is being significantly jeopardized by

the Debtor’s failure to satisfy the Judgment while Secured Creditor is prohibited from

pursuing lawful remedies to enforce such Judgment.

4 Secured Creditor is entitled to relief from the automatic stay under 11 U.S.C,

Section 1301. On June 3, 2019, via a Quit-Claim Deed to Land Trust, Debtor transfer title to the
20-04476-1 2
Case 19-26435-SMG Doc 37 _ Filed 02/27/20 Page 3 of 12

subject property to Zepka Land Trust No. 615, dated June 3, 2019, and naming Candance Terry
as Trustee. The aforementioned Quit-Claim Deed got recorded in the public records of Broward
County on June 5, 2019, under Instrument No. 115849308.

8. Secured Creditor further requests that the Court Order entered pursuant to the
instant Motion provided that all communications sent by Secured Creditor in connection with
proceeding to offer and provide information with regard to a potential Forbearance Agreement,
Loan Modification, Refinance Agreement, Loss Mitigation Agreement or other Loan Workout,
may be sent directly to the Debtor.

9. Pursuant to 11 U.S.C. Section 362(e), Secured Creditor hereby requests that in the

event a hearing is necessary, that said hearing be held within thirty (30) days.

10. Secured Creditor respectfully requests that the Court waive the fourteen (14) day
stay of the Order Granting Relief pursuant to Bankruptcy Rule 4001 (a)(3), so that Secured creditor
can pursue its in rem remedies without further delay.

11. | Movant requests language in the order to reflect that it will survive any subsequent
conversion of the case to another chapter.

12. Acopy of the proposed order is attached hereto as Movant’s Exhibit C.

13. The undersigned attempted to contact all adverse parties prior to filing this motion

pursuant to Local Rule 9073-1 (D).

20-04476-1 3
Case 19-26435-SMG Doc 37 _ Filed 02/27/20 Page 4 of 12

WHEREFORE, Secured Creditor respectfully requests that the automatic stay be lifted

as to the Debtor and Co-Debtor relief from automatic stay is granted so that Secured Creditor may

be permitted to protect its security interest in the subject property outside of the bankruptcy forum,

and for such other and further relief as the Court may deem just and proper.

20-04476-1

Respectfully submitted,

DELUCA LAW GROUP, PLLC
Attorney for Secured Creditor
2101 NE 26th Street

Fort Lauderdale, FL 33305
Phone: (954) 368-1311

Fax: (954) 200-8649

/s/Antonio Alonso , ESQ.
aalonso@delucalawgroup.com
FBN: 50335

 
Case 19-26435-SMG Doc 37 _ Filed 02/27/20 Page 5 of 12

I HEREBY CERTIFY that a true and correct copy of the foregoing Motion for Relief
from Stay and Co-Debtor Relief to Enforce Consent Final Judgment of Foreclosure and
attachments was served electronically or by U.S. mail, first-class postage prepaid this

26th day of _ February 2020:

Mailing List

VICTOR ROBERT ZEPKA- DEBTOR
615 NE 20™ STREET
WILTON MANORS, FL 33305

SUSAN D. LASKY, ESQ.
320 SE 18™ STREET
FORT LAUDERDALE, FL 33316

ROBIN R. WEINER, TRUSTEE
POB 559007
FORT LAUDERDALE, FL 33355

U.S. TRUSTEE

OFFICE OF THE US TRUSTEE
51 S.W. 18’ AVENUE

SUITE 1204

MIAMI, FL 33130

DELUCA LAW GROUP, PLLC
Attorney for Secured Creditor
2101 NE 26th Street

Fort Lauderdale, FL 33305
Phone: (954) 368-1311

Fax: (954) 200-8649

/s/Antonio Alonso , ESQ.
aalonso@delucalawgroup.com
FBN: 50335

 

20-04476-1 5
Instr# 116049915C9SPage6e365MG R@cortied Fed 12/2010 ata ft9e b? 1AM
Broward County Commission

**** FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 9/10/2019 4:30:00 PM.****

IN THE CIRCUIT COURT OF THE
17TH JUDICIAL CIRCUIT, IN AND FOR
BROWARD COUNTY, FLORIDA
CIVIL DIVISION
CASE NO.: CACE18022338
M.F. WARTEN (ALSO KNOWN AS FREDRICK
WARTEN) AS TRUSTEE OF THE M.F. WARTEN
2012 CHARITABLE REMAINDER UNITRUST

DATED DECEMBER 19, 2012, led In Open Court
Pats, a OF THE ERCUIT COURT
vs.
VICTOR ZEPKA; UNKNOWN SPOUSE OF ON \
VICTOR ZEPKA; UNKNOWN TENANT #1 AND BY _
UNKNOWN TENANT #2,
Defendants.

 

CONSENT FINAL JUDGMENT OF MORTGAGE FORECLOSURE

THIS ACTION was tried before the Court for Non-Jury Trial on September 10, 2019. On
the evidence presented
IT IS ADJUDGED that:

1. Plaintiff, MF. WARTEN (ALSO KNOWN AS FREDRICK WARTEN) AS TRUSTEE
OF THE M.F. WARTEN 2012 CHARITABLE REMAINDER UNITRUST DATED
DECEMBER 19, 2012, is due:

 

 

 

 

 

 

 

341,104.20 2-s-
Principal $ 360,46840-
Interest from 5/26/2018 to 09/10/2019 $ 29,004.18
Escrow Advances:
Taxes $ 7,399.10
Total Late Fees $ 3,594.45
Attorney Fees & Costs $ 16,910.00
TOTAL $ RE3TG4S

 

 

 

 

 

4aZ,One13 BS

that shall bear interest at the rate of 6.77% a year
La. Aw intertor i yopection of
>. Plaintiff holds a lien for the total sum superior fo all claims or estate of the defendant(s),
on the following described property in Broward County, Florida:

A PORTION OF LOT 4, BLOCK 18, WILTON MANORS UNIT 1 AMENDED,
ACCORDING TO THE PLAT THEREOF, RECORDED IN PLAT BOOK 15,
PAGE 1, OF THE PUBLIC RECORDS OF BROWARD COUNTY FLORIDA,
FORMERLY PLATTED AS FOLLOWS:

LOT 11 AND 12, BLOCK 18, WILTON MANORS UNIT 1, ACCORDING TO THE
PLAT THEREOF RECORDED IN PLAT BOOK 9, PAGE 2, OF THE PUBLIC

18-02622-F

LE yl (ai A

 

 

property Shall tee place withiv lodays.

{S -(.

 
Instr# 116049915C9S@age643645MG Doc37 Filed 02/27/20 Page 7 of 12

##4* FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 9/10/2019 4:30:00 PM.****

RECORDS OF BROWARD COUNTY, FLORIDA, LESS THAT PORTION OF
SAID LOTS 11 AND 12, DESCRIBED AS FOLLOWS

COMMENCE AT A POINT WHICH IS THE SOUTHWESTERLY CORNER OF
SAID LOT 12, BLOCK 18; THENCE NORTHWESTERLY ALONG THE
WESTERLY LINE OF SAID LOT 12, 100 FEET TO THE POINT OF BEGINNING;
THENCE CONTINUE NORTHWESTERLY 25 FEET TO THE
NORTHWESTERLY CORNER OF LOT 12 IN BLOCK 18; THENCE
NORTHEASTERLY ALONG THE NORTHERLY LINE OF LOTS 11 AND 12, 100
FEET TO A POINT WHERE THE NORTHERLY LINE OF LOT 11 IN BLOCK 18
INTERSECTS WITH CANOOGA AVE, (NE 6TH TERR) 25 FEET; THENCE
SOUTHEASTERLY ALONG THE WESTERLY LINE OF CANOOGA AVE. (NE
6TH TERR.) 25 FEET; THENCE SOUTHWESTERLY 100 FEET TO THE POINT
OF BEGINNING.

Property Address: 615 NE 20TH STREET, WILTON MANORS FL 33305

3. If the total sum with interest at the rate described in paragraph 1 and all costs accrued
subsequent to this judgment are not paid, the clerk of this court shall sell the property at
public sale on the Lot day of Denen ber ; 2019 , to the highest bidder
for cash, except as prescribed in paragraph 4, in accordance with section 45.031, Florida

Statutes, by electronic sale beginning at 10:00 am online at
www.broward.realforeclose.com.

 

4. Plaintiff shall advance all subsequent costs of this action and shall be reimbursed for them
by the Clerk if Plaintiff is not the purchaser of the property for sale, provided, however,
that the purchaser of the property for sale shall be responsible for the documentary stamps
payable on the certificate of title. If plaintiff is the purchaser, the Clerk shall credit
Plaintiffs bid with the total sum with interest and costs accruing subsequent to this
judgment, or such part of it as is necessary to pay the bid in full.

5. On filing the certificate of title the clerk shall distribute the proceeds of the sale, so far as
they are sufficient, by paying: first, all of the Plaintiff's costs; second, documentary stamps
affixed to the Certificate; third, Plaintiff's attorney's fees; fourth, the total sum due the
Plaintiff, less the items paid, plus interest at the rate prescribed in paragraph | from this
date to the date of the sale; and by retaining any remaining amount pending the further
Order of this Court.

6. On filing the Certificate of Sale, defendant(s) and all persons claiming under or against
defendant(s) since the filing of the notice of lis pendens shall be foreclosed of all estate or
claim in the property, except as to claims or rights under chapter 718 or chapter 720, Florida
Statutes, ifany. Upon the filing of the certificate of title, the person named on the certificate
of title shall be let into possession of the property.

7. The Court specifically reserves jurisdiction to enter further orders the Court deems just and
proper to include, without limitation, the following: orders related to pursuit and entry of
deficiency judgment, if Defendant has not been discharged in bankruptcy, or it is not
prohibited by federal law or mutual settlement agreement; orders to correct any scrivener’s
errors in the final judgment; orders granting Plaintiff additional attorney's fees and costs;

18-02622-F

 

 
Instr# 116049915Cqs@age6S3658MG Doc 37 Filed 02/27/20 Page 8 of 12

**** FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 9/10/2019 4:30:00 PM.****

writs of possession; orders determining the amount and responsibility for assessments that
may be due a condominium or homeowner's association pursuant to sections 718.116 or
720.3085 of the Florida Statues; orders arising out of re-foreclosure, to include permitting
a supplemental complaint to add an interest-holder, omitted defendant, and/or; orders
involving reformation of the mortgage instrument or deed to perfect title.

8. Plaintiff's Counsel, Deluca Law Group, PLLC, is entitled to bid on behalf of Plaintiff and
the Clerk shall allow Deluca Law Group, PLLC, bidding rights at the foreclosure sale.

NOTICE PURSUANT TO SECTION 45.031, FLORIDA STATUTES.

IF THIS PROPERTY IS SOLD AT PUBLIC AUCTION, THERE MAY BE
ADDITIONAL MONEY FROM THE SALE AFTER PAYMENT OF PERSONS WHO ARE
ENTITLED TO BE PAID FROM THE SALE PROCEEDS PURSUANT TO THE FINAL
JUDGMENT.

IF YOU ARE A SUBORDINATE LIENHOLDER CLAIMING A RIGHT TO FUNDS
REMAINING AFTER THE SALE, IF ANY, YOU MUST FILE A CLAIM WITH THE CLERK
NO LATER THAN THE DATE THAT THE CLERK REPORTS THE FUNDS AS
UNCLAIMED. IF YOU FAIL TO FILE A TIMELY CLAIM, YOU WILL NOT BE ENTITLED
TO ANY REMAINING FUNDS.

IF YOU ARE THE PROPERTY OWNER, YOU MAY CLAIM THESE FUNDS
YOURSELF. YOU ARE NOT REQUIRED TO HAVE A LAWYER OR ANY OTHER
REPRESENTATION AND YOU DO NOT HAVE TO ASSIGN YOU RIGHTS TO ANYONE
ELSE IN ORDER FOR YOU TO CLAIM ANY MONEY TO WHICH YOU ARE ENTITLED.
PLEASE CHECK WITH THE CLERK OF THE COURT, HOWARD FOREMAN, 201 S.E. 6TH
STREET, FT. LAUDERDALE, FL 33301, 954-831-6938, WITHIN TEN (10) DAYS AFTER
THE SALE TO SEE IF THERE IS ADDITIONAL MONEY FROM THE FORECLOSURE
SALE THAT THE CLERK HAS IN THE REGISTRY OF THE COURT.

IF YOU DECIDE TO SELL YOUR HOME OR HIRE SOMEONE TO HELP YOU
CLAIM THE ADDITIONAL MONEY, YOU SHOULD READ VERY CAREFULLY ALL
PAPERS YOU ARE REQUIRED TO SIGN, ASK SOMEONE ELSE, PREFERABLY AN
ATTORNEY WHO IS NOT RELATED TO THE PERSON OFFERING TO HELP YOU, TO
MAKE SURE THAT YOU UNDERSTAND WHAT YOU ARE SIGNING AND THAT YOU
ARE NOT TRANSFERRING YOUR PROPERTY OR THE EQUITY IN YOUR PROPERTY
WITHOUT THE PROPER INFORMATION.

IF YOU CANNOT AFFORD TO PAY AN ATTORNEY, YOU MAY CONTACT
LEGAL AID SERVICE OF BROWARD COUNTY, INC, 491 NORTH STATE ROAD 7,
PLANTATION, FL 33317, 954-765-8950 TO SEE IF YOU QUALIFY FINANCIALLY FOR
THEIR SERVICES. IF THEY CANNOT ASSIST YOU, THEY MAY BE ABLE TO REFER
YOU TO A LOCAL BAR REFERRAL AGENCY OR SUGGEST OTHER OPTIONS. IF YOU
CHOOSE TO CONTACT LEGAL AID SERVICE OF BROWARD COUNTY, INC, 491
NORTH STATE ROAD 7, PLANTATION, FL 33317, 954-765-8950 FOR ASSISTANCE, YOU
SHOULD DO SO AS SOON AS POSSIBLE AFTER RECEIPT OF THIS NOTICE.

ORDERED at oe. County Courthouse, Fort Lauderdale, Florida on this {0 day of

ne piem r ,2019 2. FP

—— Circuit Judge
Case No: CACE18022338
18-02622-F

 
Instr# 116049915CqgS@Page 643665MG6 Eco? DéGemMeRL7/20 Page 9 of 12

***#* FILED: BROWARD COUNTY, FL Brenda D. Forman, CLERK 9/10/2019 4:30:00 PM.****

Copies sent to:

DELUCA LAW GROUP, PLLC

2101 NE 26" STREET

FORT LAUDERDALE, FL 33305

PHONE: (954) 368-131 1|FAX: (954) 200-8649
‘DESIGNATED PRIMARY E-MAIL FOR SERVICE
PURSUANT TO FLA. R. JUD. ADMIN 2.516

servi elucalawgroup.co

SERVICE LIST
Case No: CACE18022338 ‘

GEORGE CASTRATARO, ESQ.

LAW OFFICES OF GEORGE CASTRATARO, P.A.
ATTORNEY FOR VICTOR ZEPKA

707 NE 3RD AVENUE, SUITE 300

FORT LAUDERDALE, FLORIDA 33304
george@lawge.com

aaron@lawgc.com

‘ pleadin lawgc.com

help@lawgc.com

UNKNOWN SPOUSE OF VICTOR ZEPKA N/K/A JANE DOE
‘615 NE 20TH ST
WILTON MANORS, FL 33305-2129

UNKNOWN TENANT #1 N/K/A JOHN DOE (REFUSED NAME)
615 NE 20TH ST
WILTON MANORS, FL 33305-2129

UNKNOWN TENANT #2 N/K/A JOHN DOE (REFUSED NAME)

615 NE 20TH ST
WILTON MANORS, FL 33305-2129

18-02622-F

 
Case 19-26435-SMG Doc 37 _ Filed 02/27/20

MARTY KIAR
BR@WARD

co NTY

 
 
  

Page 10 of 12

    

 

PROPERTY SUMMARY

Tax Year: 2019

Property Id: 494226050050

Property Owner/s:ZEPKA, VICTOR

ZEPKA LAND TR

Mailing Address:615 NE 20 ST WILTON MANORS, FL 33305

Property Use: 01 - Single family
Millage Code: 0912

Adj. Bldg. S.F: 3490

Bidg Under Air S.F: 3288
Effective Year: 1970

 

Deputy Appraiser: Bret Peterson

Contact Number: 954-357-6831

Email: boeterson@bcpanet

Zoning : RS-5 - SINGLE FAMILY RESIDENTIAL

Abbr, Legal Des: WILTON MANORS UNIT 1 AMD PLAT 15-18

 

 

 

 

 

 

 

 

Physical Address:615 NE 20 STREET WILTON MANORS, 33305 Year Built: 1962 PT LOT 4 BLK 18 F/P/A LOT 11LESS N 25,12 LESS N25 BLK 18
Units/Beds/Baths: 1 / 4/3
PROPERTY ASSESSMENT
Year Land Building / Improvement Agricultural Saving Just / Market Value Assessed / SOH Value Tax
2019 $148,250 $452,030 0 $600,280 $410,800
2018 $148,250 $452,030 o $600,280 $401,570 $7,589.70
207 $148,250 414470 a $562,720 $394,090 $7,399.10
EXEMPTIONS AND TAXING AUTHORITY INFORMATION
County School Board Municipal independent

Just Value $600,280 $600,280 $600,280 $600,280
Portability 0 0 0 0
Assessed / SOH 13 $410,800 $410,800 $410,800 $410,800
‘Granny Flat
Homestead 100% $25,000 $25,000 $25,000 $25,000
Add. Homestead $25,000 $25,000 $25,000 $25,000
Wid /Ver/Dis a Q 0 o
Senior Oo 9 0 a
Exemption Type o 0 o 0
Affordable Housing 0 0 0 0
Taxable $360,800 $385,800 $360,500 $360,800

SALES HISTORY FOR THIS PARCEL LAND CALCULATIONS

Date Type Price Book/Page or Cin Unit Price Units Type

06/03/2019 Quit Claim Deed $100 115849308 $15.00 9,883 SqFt Square Foot

Non-Sale Title Change
09/25/2012 Warranty Deed $350,000 49113 / 1312
Disqualified Sale
osya2012 Judgment Quieting Title 48839 / 1043
Non-Sale Title Change
01/26/2011 Tas Deed $275,000 47674 / 1770
Disqualified Sale

10/21/2005 Personal Representatives Deed $550,000 40986 / 582
RECENT SALES IN THIS SUBDIVISION
Property ID Date Type Qualified/ Disqualified Price cIN Property Address
494226051550 12/31/2019 Warranty Deed Qualified Sale $930,000 116264620 316 NE 24 ST WILTON MANORS, FL 33305
494226052170 12/26/2019 Warranty Deed Qualified Sale $325,000 116261696 2426 NE 6 AVE WILTON MANORS, FL 33305.
494226050640 10/14/2019 Warranty Deed Qualified Sale $344,800 116115661 805 NE 21 DR WILTON MANORS, FL 33305
494226050592 07/23/2019 Warranty Deed ‘Qualified Sale $700,000 115957156 840 NE 22 DR WILTON MANORS, FL 33305
494226050610 07/19/2019 Warranty Deed Qualified Sale $278,000 115967358 835 NE 21 DR #1-2 WILTON MANORS, FL 33305

SPECIAL ASSESSMENTS SCHOOL

Fire Garb Light Drain impr Safe Storm Clean Mise Witton Manors Elementary: A

i Sunrise Middle: B
Wilts Fi
ilten Manors Fire Svcs (09) Fort Lauderdale High: A

Residential (R)

1
ELECTED OFFICIALS
Property Appraiser County Comm. District County Comm, Name US House Rep. District US House Rep. Name
Marty Kiar 7 Tim Ryan 22 Ted Deutch
Florida House Rep.
District Florida House Rep. Name Florida Senator District Florida Senator Name School Board Member
94 Bobby B Dubose ry Gary M. Farmer Jr, Heather P, Brinkwarth

Ze
Case 19-26435-SMG Doc 37 _ Filed 02/27/20 Page 11 of 12

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA

FORT LAUDERDALE DIVISION
IN RE:
VICTOR ROBERT ZEPKA, CASE NO.: 19-26435-SMG
CHAPTER 13
Debtors.

ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY
AND CO-DEBTOR RELIEF
THIS CASE is before the Court on the Motion for Relief from Stay and Co-Debtor Relief
to Enforce Consent Final Judgment of Foreclosure filed by M.F. WARTEN (AKA, FREDRICK
WARTEN) AS TRUSTEE, OF THE M.F. WARTEN 2012 CHARITABLE REMAINEDER
UNITRUST, DATED DECEMBER 19, 2012 ("Movant") on (Docket No. ___).

ORDERED:

1. The Motion for Relief from Stay and Co-Debtor Relief to Enforce Consent Final
Judgment of Foreclosure is Granted.

2. The Automatic Stay imposed by 11 U.S.C. Section 362, and 1301, is lifted as to
Movant, and it may proceed with any available State Court remedies for the foreclosure of its lien
and take possession the following property located at 615 NE 20" Streeet, Wilton Manors, Fl
33305 legally described as:

20-04476-1 6
Case 19-26435-SMG Doc 37 _ Filed 02/27/20 Page 12 of 12

A PORTION OF LOT 4, BLOCK 18, WILTON MANORS UNIT 1 AMENDED,
ACCORDING TO THE PLAT THEREOF, RECORDED IN PLAT BOOK 15, PAGE 1,
OF THE PUBLIC RECORDS OF BROWARD COUNTY FLORIDA, FORMERLY
PLATTED AS FOLLOWS:

LOT 11 AND 12, BLOCK 18, WILTON MANORS UNIT 1, ACCORIDNG TO THE
PLAT THEREOF RECORDED IN PLAT BOOK 9, PAGE 2, OF THE PUBLIC
RECORDS OF BROWARD COUNTY, FLORIDA, LESS THAT PORTION OF SAID
LOT 11 AND 12, DESCRIBED AS FOLLOWS

COMMENCE AT A POINT WHICH IS THE SOUTHWESTERLY CORNER OF SAID
LOT 12, BLOCK 18; THENCE NORTHWESTERLY ALONG THE WESTERLY LINE
OF SAID LOT 12, 100 FEET TO THE POINT OF BEGINNING; THENCE CONTINUE
NORTHWESTERLY 25 FEET TO THE NORTHWESTERLY CORNER OF LOT 12
IN BLOCK 18; THENCE NORTHEASTERLY ALONG THE NORTHERLY LINE OF
LOTS 11 AND 12, 100 FEET TO A POINT WHERE THE NORTHERLY LINE OF
LOT 11 IN BLOCK 18 INTERSECTS WITH CANOOGA AVE. (NE 67 TERR) 25
FEET; THENCE SOUTHEASTERLY ALONG THE WESTERLY LINE OF
CANOOGA AVE. (NE 67 TERR.) 25 FEET; THENCE SOUTHWESTERLY 100 FEET
TO THE POINT OF BEGINNING.

AKA 615 NE 20™ STREET, WILTON MANORS FL 33305

3. This Order is entered for the sole purpose of allowing Movant to obtain an in rem
judgment against the property described above. Movant shall not seek an in personam judgment
against Debtor(s).

4, This order will survive any subsequent conversion of the case to another chapter
under the Bankruptcy Code.
###
Order submitted by:

Antonio Alonso, Esq.
Attorney for Secured Creditor
DeLuca Law Group, PLLC
2101 NE 26" Street

Ft. Lauderdale, Fl 33305
Phone: (954) 368-1311

Fax: (954) 200-8649

Antonio Alonso is directed to serve copies of this order on the parties listed and file a certificate
of service within 3 days from entry of this order.

20-04476-1 Z
